DETAILED ACTION
This Office Action is in response to the application filed on February 26, 2021. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0222834 (“Chen”) in view of U.S. Patent Publication No. 2018/0098063 (“Chen 2”).
With respect to claim 8, Chen discloses the invention substantially as claimed, including 
An apparatus for coding video data (see ¶123, describing encoders and decoders for implementing the methods described, i.e., apparatuses for coding video data), comprising:
… upon execution of the instructions, performs steps comprising:
determining N target picture blocks from M picture blocks in which M neighboring locations of a current picture block are located, wherein any two of the N target picture blocks are different, both M and N are positive integers, and M is greater than or equal to N (see Figs. 8-9, ¶¶34-35, 82-85, describing determining neighbors of the current picture block (e.g., A0-C1 – 7 neighbors), i.e., M picture blocks in which M neighboring locations of a current picture block are located where M=7, and identifying which of those different neighbors are affine, i.e., determining N different target picture blocks (e.g., less than or equal to 7) from the M (e.g., 7) pictures blocks);
determining candidate motion information of the current picture block based on motion information of the N target picture blocks (see ¶¶34, 44, 83-85, 101, describing that the affine neighbors are used to derive affine motion candidates, i.e., motion information of the N target picture blocks, which form an affine motion model/control point motion vectors of the neighbor blocks used to generate control point MVs of the current block, i.e., candidate motion information of the current picture, and that these control point MVs may be used to determine motion vector samples of the current block); and
performing inter prediction on the current picture block based on target candidate motion information in the candidate motion information of the current picture block (see citations with respect to element above, describing that the affine motion model formed from the affine neighbor motion candidates, i.e., target candidate motion information in the candidate motion information of the current picture block, are used to in inter prediction to predict MV samples of the current block of the current picture, i.e., performing inter prediction on the current picture block).
Chen (as of its provisional date) does not explicitly disclose a non-transitory memory containing instructions; and a processor in communication with the memory.
However, in the same field of endeavor, Chen 2 discloses that it was known for these types of coding systems to be embodied in: 
a non-transitory memory containing instructions (see ¶¶60, 63, 260, describing that the video encoder/decoder described was known to be implemented in software stored in a non-transitory computer-readable medium and executed by a computer processor); and
a processor in communication with the memory (see citations with respect to element above)…
At the time of filing, one of ordinary skill would have been familiar with encoders/decoders and their various implementations have understood that, as evidenced by Chen 2, such video coding apparatuses were known to be often implemented in software stored on a non-transitory computer-readable medium and executed by a processor. Accordingly, to one of ordinary skill in the art at the time of filing, using such an implementation to achieve the encoder/decoder apparatus of Chen would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include software stored on a non-transitory computer-readable medium and executed by a processor for implementing the encoder/decoder of Chen as taught by Chen 2.
With respect to claim 9, Chen discloses the invention substantially as claimed. As described above Chen in view of Chen 2 discloses all the elements of independent claim 8. Chen/Chen 2 additionally discloses: 
wherein the steps further comprise:
determining a picture block in which a current neighboring location of the current picture block is located; and
when the picture block in which the current neighboring location is located is different from each of the obtained target picture blocks, determining the picture block in which the current neighboring location is located is a target picture block of the current picture block (see citations and arguments with respect to claim 8 above and Fig. 8, ¶¶83-85, describing that the spatially neighboring blocks, i.e., picture blocks in which a current neighboring location of the current picture block is located, are each different, in other words, no neighboring block is considered as a target picture block twice).
The reasons for combining the cited prior art with respect to claim 8 also apply to claim 9.
With respect to claim 10, Chen discloses the invention substantially as claimed. As described above Chen in view of Chen 2 discloses all the elements of dependent claim 9. Chen/Chen 2 additionally discloses: 
wherein the picture block in which the current neighboring location is located is on a first side of the current picture block, and wherein the steps further comprise:
when at least one first target picture block on the first side of the current picture block exists in the obtained target picture blocks, determining whether the picture block in which the current neighboring location is located is the same as a corresponding first target picture block in the at least one first target picture block (see Fig. , ¶¶, describing ***); and
when the picture block in which the current neighboring location is located is different from the corresponding first target picture block in the at least one first target picture block, determining that the picture block in which the current neighboring location is located is different from each of the obtained target picture blocks (see Fig. , ¶¶, describing ***), wherein
the corresponding first target picture block refers to a picture block in which another neighboring location that is on a same side as the current neighboring location and that is closest to the current neighboring location in spatial domain is located (see Fig. , ¶¶, describing ***).
The reasons for combining the cited prior art with respect to claim 8 also apply to claim 10.
With respect to claim 13, Chen discloses the invention substantially as claimed. As described above Chen in view of Chen 2 discloses all the elements of dependent claim 9. Chen/Chen 2 additionally discloses: 
wherein the picture block in which the current neighboring location is located is on the first side of the current picture block, and wherein the steps further comprise:
when no first target picture block on the first side of the current picture block exists in the obtained target picture blocks, determining that the picture block in which the current neighboring location is located is different from each of the obtained target picture blocks (see citations and arguments with respect to claim 8 above and Figs. 10, 13B, ¶¶101, 110, showing and describing that in an embodiment, a single neighbor on the top and a single neighbor on the left side may be identified, i.e., when no spatial neighbors exist on a particular side of the current block (e.g., top or left) a neighbor on that side is different from the others). 
The reasons for combining the cited prior art with respect to claim 8 also apply to claim 13.
With respect to claim 14, Chen discloses the invention substantially as claimed. As described above Chen in view of Chen 2 discloses all the elements of independent claim 8. Chen/Chen 2 additionally discloses: 
wherein the N target picture blocks are affine picture blocks, the candidate motion information of the current picture block is candidate motion information of a control point of the current picture block, and wherein the processor is further configured for determining the candidate motion information of the control point of the current picture block based on motion information of control points of the N target picture blocks (see citations and arguments with respect to claim 8 above, describing that the N target picture blocks are affine picture blocks, the candidate information of the current picture block is control point motion vectors of the current block, and that the processor determines the control point motion vectors of the current block based on the control point motion information of the affine neighbor blocks). 
The reasons for combining the cited prior art with respect to claim 8 also apply to claim 14.
With respect to claim 1, claim 1 recites the elements of claim 8 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 8 also applies to claim 1.
With respect to claim 2, claim 2 recites the elements of claim 9 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 9 also applies to claim 2.
With respect to claim 3, claim 3 recites the elements of claim 10 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 10 also applies to claim 3.
With respect to claim 6, claim 6 recites the elements of claim 13 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 13 also applies to claim 6.
With respect to claim 7, claim 7 recites the elements of claim 14 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 14 also applies to claim 7.
With respect to claim 15, claim 15 recites the elements of claim 8 in computer-readable medium form rather than apparatus form. Chen/Chen 2 discloses that it’s apparatus may be embodied in a non-transitory computer-readable storage medium storing instructed executed on a computer (see citations and arguments with respect to claim 8 above). Accordingly, the disclosure recited with respect to claim 8 also applies to claim 15.
With respect to claim 16, claim 16 recites the elements of claim 9 in computer-readable medium form rather than apparatus form. Chen/Chen 2 discloses that it’s apparatus may be embodied in a non-transitory computer-readable storage medium storing instructed executed on a computer (see citations and arguments with respect to claim 8 above). Accordingly, the disclosure recited with respect to claim 9 also applies to claim 16.
With respect to claim 17, claim 17 recites the elements of claim 10 in computer-readable medium form rather than apparatus form. Chen/Chen 2 discloses that it’s apparatus may be embodied in a non-transitory computer-readable storage medium storing instructed executed on a computer (see citations and arguments with respect to claim 8 above). Accordingly, the disclosure recited with respect to claim 10 also applies to claim 17.
With respect to claim 20, claim 20 recites the elements of claim 14 in computer-readable medium form rather than apparatus form. Chen/Chen 2 discloses that it’s apparatus may be embodied in a non-transitory computer-readable storage medium storing instructed executed on a computer (see citations and arguments with respect to claim 8 above). Accordingly, the disclosure recited with respect to claim 14 also applies to claim 20.
Claim Rejections - 35 USC § 103
Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chen 2 and further in view of U.S. Patent No. 10,893,289 (“Lee”), which corresponds to foreign priority applications dated August 2018.
With respect to claim 11, Chen discloses the invention substantially as claimed. As described above Chen in view of *** a discloses all the elements of dependent claim 10. Chen/*** additionally discloses: 
 (see Fig. , ¶¶, describing ***). 
*** does not explicitly disclose ***
However, in the same field of endeavor, *** discloses: 
wherein the steps further comprise:
determining whether pixel coordinates of a preset location of the picture block in which the current neighboring location is located are the same as pixel coordinates of a preset location of the corresponding first target picture block in the at least one first target picture block (see Fig. , ¶¶, describing ***); and
when the pixel coordinates of the preset location of the picture block in which the current neighboring location is located are different from the pixel coordinates of the preset location of the corresponding first target picture block in the at least one first target picture block, determining that the picture block in which the current neighboring location is located is different from the corresponding first target picture block in the at least one first target picture block (see Fig. , ¶¶, describing ***).
*** discloses the benefits of *** (see ¶***, describing ***). At the time of filing, one of ordinary skill would have been familiar with *** and have understood that, as evidenced by ***, in order to ***, *** would have been beneficial. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such a ***, as taught by ***, in the *** of *** in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a *** in the *** of *** as taught by ***.
With respect to claim 12, Chen discloses the invention substantially as claimed. As described above Chen in view of *** a discloses all the elements of dependent claim 10. Chen/*** additionally discloses: 
wherein the steps further comprise:
determining whether a number of the picture block in which the current neighboring location is located is the same as a number of the corresponding first target picture block in the at least one first target picture block (see Fig. , ¶¶, describing ***); and
when the number of the picture block in which the current neighboring location is located is different from the number of the corresponding first target picture block in the at least one first target picture block, determining that the picture block in which the current neighboring location is located is different from the corresponding first target picture block in the at least one first target picture block (see Fig. , ¶¶, describing ***).
The reasons for combining the cited prior art with respect to claim 8 also apply to claim 12.
With respect to claim 4, claim 4 recites the elements of claim 11 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 11 also applies to claim 4.
With respect to claim 5, claim 5 recites the elements of claim 12 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 12 also applies to claim 5.
With respect to claim 18, claim 18 recites the elements of claim 11 in computer-readable medium form rather than apparatus form. Chen/Chen 2 discloses that it’s apparatus may be embodied in a non-transitory computer-readable storage medium storing instructed executed on a computer (see citations and arguments with respect to claim 8 above). Accordingly, the disclosure recited with respect to claim 11 also applies to claim 18.
With respect to claim 19, claim 19 recites the elements of claim 12 in computer-readable medium form rather than apparatus form. Chen/Chen 2 discloses that it’s apparatus may be embodied in a non-transitory computer-readable storage medium storing instructed executed on a computer (see citations and arguments with respect to claim 8 above). Accordingly, the disclosure recited with respect to claim 12 also applies to claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481